IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00193-CR
 
Leonard Wayne Finley,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 367th District Court
Denton County, Texas
Trial Court No. F-2005-1590-E
 

ABATEMENT ORDER





 
          Appellant’s
brief is overdue in this case.  
 
          Therefore, we abate this case to the
trial court to conduct a hearing within 30 days of the date of this Order
pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3).  Tex. R. App. P. 38.8(b)(2), (3).
          Supplemental Clerk’s and Reporter’s
Records are ordered to be filed within 45 days of the date of this Order.  See
id.
 
                                                                   PER
CURIAM
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
abated
Order
issued and filed October 11, 2006
Do
not publish